ORDER

PER CURIAM.
Floyd D. Poertner, defendant, appeals the judgment entered upon the jury’s verdict finding him guilty of armed criminal action, section 571.015 RSMo (1997) (all further references herein shall be to RSMo 1997 unless otherwise noted), and involuntary manslaughter, section 565.021. In his sole point on appeal, the defendant contends that the trial court erred in entering judgment because, under section 562.021, the mental state of recklessness does not support a charge of armed criminal action. Rather, it requires a mental state of either purposeful or knowing conduct, but the jury specifically found that Mr. Poertner acted recklessly, not knowingly, in finding him guilty of involuntary manslaughter.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).